     Case 1:19-cv-00461-AWI-GSA Document 48 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA

 6

 7    JERRY DILLINGHAM,                                Case No. 1:19-cv-00461-AWI-GSA (PC)
 8                         Plaintiff,                  ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, AND DENYING
 9           v.                                        PLAINTIFF’S MOTION FOR
                                                       PRELIMINARY INJUNCTIVE RELIEF
10    J. GARCIA, et al.,
                                                       (Doc. Nos. 44, 45)
11                         Defendants.
12

13          Plaintiff Jerry Dillingham is a state prisoner proceeding pro se and in forma pauperis with

14   this civil rights action under 42 U.S.C. § 1983. The matter was referred to a United States

15   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local

16   Rule 302.

17          On February 12, 2021, the magistrate judge entered findings and recommendations,

18   recommending that Plaintiff’s motion for preliminary injunctive relief, filed on February 8, 2021,

19   be denied. Doc. No. 45. Plaintiff was granted fourteen days in which to file objections to the

20   findings and recommendations. Id. The time for filing objections has now expired, and Plaintiff

21   has not filed objections or responded otherwise to the findings and recommendations.

22          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Eastern District of

23   California Local Rule 304, the Court has conducted a de novo review of this case. Having

24   carefully reviewed the entire file, the Court concludes that the findings and recommendations are

25   supported by the record and proper analysis.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1.      The findings and recommendations (Doc. No. 45) issued on February 12, 2021, are

28                  ADOPTED in full; and
                                                      1
     Case 1:19-cv-00461-AWI-GSA Document 48 Filed 03/08/21 Page 2 of 2


 1         2.    Plaintiff’s motion for preliminary injunctive relief (Doc. No. 44), filed on February

 2               8, 2021, is DENIED.

 3
     IT IS SO ORDERED.
 4

 5   Dated: March 8, 2021
                                              SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
